Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments, filed 28 December 2020, have been acknowledged.
	Claims 12, 15-16, 18-21, and 25-27 have been amended.
	Claims 17 and 24 have been canceled.
	Claims 28-31 have been added.
	Currently, Claims 12-16, 18-23, and 25-31 are pending.

Response to Arguments
Argument:
	The textile panel is elastic in the longitudinal direction and has a force in the longitudinal direction which is greater than or equal to 700 cN/cm to achieve elongation.
	In contrast, Hess relates to a bandage for the back or the pelvis having two adjacent pads and two tensioning belts being assigned to a supporting piece, these tensioning belts are guided in a manner 

Response:
	Argument is persuasive. However, this is newly amended claim language and is addressed in the rejection below.

Argument:
	Hess’ supporting piece and the areas 21a and 21b are in a single knitted piece. They are not in several textile pieces. Further, the pieces are woven, not knit.

Response:
	Argument is unpersuasive. As recited in the claim language in claim 12, lines 5-6, “wherein said textile panel comprises a woven textile strip, or several woven textile strips at least partially superposed”. The textile pieces are not strictly required to be several woven strips.
	In regards to the textile pieces of Hess being knit, and not woven, argument is persuasive. This is addressed in the rejection below.
	

Argument:
	Hess does not teach or recite a leno weave.



Response:
	Argument is unpersuasive. Goff teaches an elastic fabric suitable for use in the waist encircling portions of articles of apparel (Col 1, Lines 4-6). Therefore, Goff teaches an analogous mechanism.

Claim Objections
Claims 15, 27, and 28 are objected to because of the following informalities:
In regards to Claim 15, Line 3, “rotation per meter” has been corrected to “rotations per meter”.
In regards to Claim 27, Line 5, “rotation per meter” has been corrected to “rotations per meter”.
In regards to Claim 28, Line 3, “rotation per meter” has been corrected to “rotations per meter”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14, 16, 19-20, 22-23, 25-27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0266030 A1 (Hess) in view of US 3,965,944 (Goff, Jr. et al., hereinafter referred to as Goff) and US 2009/0099497 A1 (Jung et al., hereinafter referred to as Jung).
Fiber intrinsic data is provided by J. Chen, Chapter 4 - Synthetic Textile Fibers: Regenerated Cellulose Fibers, Editor(s): Rose Sinclair, In Woodhead Publishing Series in Textiles, Textiles and Fashion, Woodhead Publishing, 2015, Pages 79-95, ISBN 9781845699314, https://doi.org/10.1016/B978-1-84569-931-4.00004-0. (http://www.sciencedirect.com/science/article/pii/B9781845699314000040) (Hereinafter referred to as Chen).
In regards to Claim 12, Hess discloses a medical device 10 (supporting piece 10) for supporting at least one region of the body (Abstract, a bandage for the back or pelvis), comprising:

said strip or said strips each having a warp direction and a weft direction (Paragraph 0041, knitted fabrics belong to knits. A distinction is made between weft knits and warp knits),  and wherein said textile panel 20 is elastic in the longitudinal direction (Paragraph 0035, the supporting piece has an area made from a knitted fabric which has an open structure, which is simultaneously stretchable in the longitudinal direction as well as also in the lateral direction) and has a force in the longitudinal direction, to achieve an elongation equal to 30% (Paragraph 0059, in a particularly preferred embodiment, the knitted fabric expands approximately 30% an applied force of 1.0 through 5.0 N/cm. Examiner notes that 5.0 N/cm is equivalent to 500 cN/cm).
Hess does not further disclose:
woven strips comprising weft threads, first elastic warp threads, second non-elastic warp threads, and third warp threads, said first warp threads and said second warp threads are woven according to a leno shed, the second warp threads forming the doup threads,
which is greater than or equal to 700 cN/cm, and
wherein at least one of said first elastic warp threads comprises at least one elastic monofilament core thread made of elastane or latex, coated or covered by at least a first cover thread.
Goff teaches an analogous textile panel (Abstract, a lightweight, narrow, elastic fabric of nonelastic monofilament warp yarns leno woven in the form of a sine-wave with elastic warp yarns in the stretched condition), further teaching a woven strip 10 (elastic fabric 10) comprising weft threads 22 (filling yarns 22), first elastic warp threads 23 (elastic yarns 23), second non-elastic warp threads 24 (nonelastic monofilament warp yarns 24), and third warp threads 25 (synthetic texturized yarns 25), said first warp threads and said second warp threads are woven according to a leno shed (Col 3, Lines 6-10, as shown in Fig 2, the elastic warp yarns 23 are leno woven with the nonelastic monofilament warp yarns 24), the second warp threads forming the doup threads (Col 3, Lines 6-10, as shown in Fig 2, the elastic warp yarns 23 are leno woven with the nonelastic monofilament warp yarns 24, the monofilament yarns being the oscillating yarns in the leno weave),
wherein at least one of said first elastic warp threads 23 comprises at least one elastic monofilament thread made of elastane or latex (Col 2, Lines 58-60, the first type is elastic yarns 23, which may be rubber core or spandex core yarns. Examiner notes that elastane is also known as spandex), coated or covered by at least a first cover thread (Col 2, Lines 60-63, these yarns may be covered or wrapped with other yarns such as nylon, polyester, rayon, etc., as may be desirable to produce a fabric with pleasing, attractive qualities) for the purpose of retaining necessary stretch and shrinkage properties in a lightweight, narrow, elastic fabric, while incorporating fabric strength and rigidity (Col 1, Lines 17-25) and producing a fabric with pleasing, attractive qualities (Col 2, Lines 60-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the textile panel, as disclosed by Hess, to include a leno woven fabric, wherein at least one of said first elastic warp threads comprises at least one elastic monofilament core thread made of elastane 
Hess in view of Goff does not further disclose:
said textile panel has a longitudinal force which is greater than or equal to 700 cN/cm.
Jung teaches an analogous medical device for supporting at least one region of the body (Abstract, a bandage with lengthwise elasticity in the warp direction), further teaching an analogous textile panel (being the fabric) having a longitudinal force which is greater than or equal to 700 cN/cm (Paragraph 0010, a bandage has a compression force at rest of the patient with the bandage being applied of less than 800 cN/cm bandage width at an elongation of less than 50%) for the purpose of providing a low resting pressure, such that the pressure which is applied to elongate the bandage therefore corresponds to the pressure imposed on the tissue as resting pressure i.e. on the body part to be treated. Working pressure is therefore the pressure the contracting, working muscle exerts in opposition to the resistance of the compression bandage (Paragraph 0006).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the textile piece, as disclosed by Hess in view of Goff, to have a longitudinal force greater than or equal to 700 cN/cm, as taught by Jung, in order to provide a low resting pressure such that the pressure which is applied to elongate the bandage therefore corresponds to the pressure imposed on the tissue as resting pressure i.e. on the body part to be treated. Working pressure is therefore the pressure the contracting, working muscle exerts in opposition to the resistance of the compression bandage (Jung, Paragraph 0006). Thus, the low resting pressure provides comfort, and the high working pressure provides therapy.
In regards to Claim 13, Hess in view of Goff and Jung discloses the invention as claimed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the medical device as disclosed by Hess in view of Goff and Jung to include a multiplier gripping device of the manual application force, as taught by Hess, in order to pull and apply tension force on the inner face of the medical device 10 to contract the medical device (Hess, Paragraph 0067) such that pain conditions in only one sacroiliac joint may also be advantageously influenced (Hess, Paragraph 0008).
In regards to Claim 14, Hess in view of Goff and Jung discloses the invention as claimed above.
Hess in view of Goff and Jung further discloses wherein the multiplier gripping device is a mechanical gripping device by cable and/or by pulleys 32 (Hess, tension straps 32a, 32b) (Hess, Paragraph 0067, a tension in the manner of a pulley is applied onto the tensioning belts 30a, 30b by the tension straps 32a, 32b when tightened so that the tensioning belts 30a, 30b apply a tension force on the inner face of the supporting piece) for the purpose of conventionally guiding the tensioning belts so that the person wearing the bandage may grip and use the tensioning belts or possible tension straps without further action (Hess, Paragraph 0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multiplier gripping device, as disclosed by Hess in view of Goff and Jung, to include a cable and/or pulleys, as taught by Hess, in order to conventionally guide the tensioning belts so that the person wearing the bandage may grip and use the tensioning belts or possible tension straps without further action (Hess, Paragraph 0013).
In regards to Claim 16, Hess in view of Goff and Jung discloses the invention as claimed above.
viscose, rayon staple, and/or synthetic fibers) for the purpose of setting the extensibility of the bandage (Paragraph 0016), such that the bandage is preferably short stretch in order to prevent cutting off blood circulation in the extremity (Jung, Paragraph 0018).
Chen teaches the breaking elongation of viscose fiber is 20-25% dry, and 25-30% wet (Page 85, Table 4.1. Further explained under heading 4.2.4 Viscose Fiber Mechanical Properties).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first elastic warp threads, as disclosed by Hess in view of Goff and Jung, to be made of Rayon, as taught by Jung in view of Chen, in order to impart a low extensibility in the fabric in the lengthwise direction (Jung, Paragraph 0010), such that the medical device is preferably short stretch in order to prevent cutting off blood circulation in the extremity (Jung, Paragraph 0018).
In regards to Claim 19, Hess in view of Goff and Jung discloses the invention as claimed above.
Hess in view of Goff and Jung further discloses wherein at least one of said weft threads 22 (Goff, filling yarns 22) comprises a thread comprising a number of filaments greater than or equal to 1 and less than or equal to 15 (Goff, Col 3, Line 45, it is preferable the filling yarns be monofilament) for the purpose of providing desirable stiffness and transverse strength (Goff, Col 3, Lines 43-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the weft thread filament count, as disclosed by Hess in view of Goff and Jung , to be monofilament, as taught by Goff, in order to provide desirable stiffness and transverse strength (Goff, Col 3, Lines 43-44).
In regards to Claim 20, Hess in view of Goff and Jung discloses the invention as claimed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the weft thread filament count, as disclosed by Hess in view of Goff and Jung, to be monofilament, as taught by Goff, in order to provide desirable stiffness and transverse strength (Goff, Col 3, Lines 43-44).
In regards to Claim 22, Hess in view of Goff and Jung discloses the invention as claimed above.
Hess in view of Goff and Jung further discloses wherein the woven strip 10 (Goff, elastic fabric 10) or each of said woven strips comprises alternating solid columns 23+24 (Goff, leno woven columns comprising first elastic yarns 23 and second monofilament yarns 24) and openwork columns 25 (Goff, columns comprising synthetic texturized warp yarns 25), each of said solid and openwork columns having a longitudinal direction corresponding to the warp direction of said woven strip (Goff, Col 2, Lines 55-58, the center portion 13 is comprised of a set warp yarns 21 and a set of filling yarns 22. The set of warp yarns running in the longitudinal direction contains three different types of yarns. Further illustrated in Fig 2), the solid columns 23+24 comprising according to each of their longitudinal edges at least one first warp thread 23 (Goff, first elastic yarns 23) and a second warp thread 24 (Goff, second elastic yarns 24) assembled according to a leno shed (Goff, Col 3, Lines 6-9, the elastic warp yarns 23 are leno woven with the nonelastic monofilament warp yarns 24, the monofilament yarns being the oscillating yarns in the leno weave) for the purpose of creating a leno weave, which keeps fabric strength and rigidity (Goff, Col 1, Lines 21-22), while being woven in such a way that the second warp threads, which impart the strength and rigidity, spread out into a soft, fluffy condition (Goff, Col 1-2, Lines 68-2).

In regards to Claim 23, Hess in view of Goff and Jung discloses the invention as claimed above.
Hess in view of Goff and Jung further discloses wherein the openwork columns 25 (Goff, columns comprising synthetic texturized warp yarns 25) are constituted by weft yarns 22 (Goff, filling yarns 22) (Goff, Col 5, Lines 18-25, the filling yarns are woven with the synthetic texturized warp yarns in a plain one-by-one weave in the areas between adjacent monofilament warp yarns. The filling yarns are woven with the synthetic texturized warp yarns in a three-by-one floating weave in those areas where the leno woven elastic yarns are adjacent to each other. Col 3, Lines 55-57, alternate synthetic texturized warp yarns pass over or under three adjacent filling yarns, as is shown in Fig 2) for the purpose of providing a yarn into the weave that provides soft, smooth properties to the elastic fabric which in turn is rendered nonirritating and has a pleasing touch to human skin (Goff, Col 3, Lines 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the openwork columns, as disclosed by Hess in view of Goff and Jung, to be constituted by weft threads, as taught by Goff, in order to provide a yarn into the weave that provides soft, smooth properties to the elastic fabric which in turn is rendered nonirritating and has a pleasing touch to human skin (Goff, Col 3, Lines 2-5).
In regards to Claim 25, Hess in view of Goff and Jung discloses the invention as claimed above.
Hess in view of Goff and Jung further discloses wherein the force is greater than or equal to 1000 cN/cm and less than or equal to 2500 cN/cm (Jung, Paragraph 0009, an increase to 10 N/cm bandage width only takes place at a relatively high bandaging elongation (end of the tensile elongation 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the textile panel, as disclosed by Hess in view of Goff, to achieve 30% elongation under a force greater than or equal to 1000 cN/cm and less than or equal to 2500 cN/cm, as taught by Jung, in order to provide a high working pressure at a low resting pressure and at the same time being comfortable to wear for the patient (Jung, Paragraph 0005). 
Jung further defines resting pressure as the continuous pressure which the bandage exerts on the tissue and vessels, i.e. on the body part to be treated, at rest. Working pressure is the pressure the contracting, working muscle exerts in opposition to the resistance of the compression bandage by increasing its size (Paragraph 0006). Thus, the low resting pressure provides comfort, and the high working pressure provides therapy.
In regards to Claim 26, Hess in view of Goff and Jung discloses the invention as claimed above/
Hess in view of Goff and Jungfurther discloses a manufacturing process, wherein it comprises the following steps:
- a first weaving step of a woven textile strip 10 (Goff, elastic fabric 10), or several woven textile strips, each textile strip being woven with first elastic warp threads 23 (Goff, elastic yarns 23), second non-elastic warp threads 24 (Goff, nonelastic monofilament warp yarns 24), third warp threads 25 (Goff, synthetic texturized yarns 25), and weft threads 22 (Goff, filling yarns 22), the first warp threads and the second warp threads being woven according to a leno shed (Goff, Col 3, Lines 6-10, as shown in Fig 2, the elastic warp yarns 23 are leno woven with the nonelastic monofilament warp yarns 24) such that the second threads form doup threads (Col 3, Lines 6-10, as shown in Fig 2, the elastic warp yarns 23 are 
- a tension application step (daN) on at least one of said first elastic warp threads so as to elongate said at least first elastic warp thread during said first step (Goff, Col 1, Lines 59-60, our new improved fabric is woven with the elastic yarns under tension);
a shaping step of at least one textile panel 20 (Hess, fastener strap pieces 20a, 20b) having a longitudinal direction and a transversal direction (Hess, Paragraph 0035, the supporting piece has an area made from a knitted fabric which has an open structure, which is simultaneously stretchable in the longitudinal direction as well as also in the lateral direction) comprising a said woven textile strip 20a, 20b (Hess, fastener strap pieces 20a, 20b. Woven as modified by Goff) or said several superposed woven textile strips 20a, 20b, 21a, 21b (Hess, fastener strap pieces 20a, 20b. Adjacent areas 21, 21b), said at least one textile panel has in the longitudinal direction a force which is greater than or equal to 700 cN/cm to achieve elongation equal to 30% (Paragraph 0010, a bandage has a compression force at rest of the patient with the bandage being applied of less than 800 cN/cm bandage width at an elongation of less than 50%), and
wherein at least one of said first elastic warp threads 23 (Goff, elastic yarns 23) comprises at least one elastic monofilament thread made of elastane or latex (Goff, Col 2, Lines 58-60, the first type is elastic yarns 23, which may be rubber core or spandex core yarns. Examiner notes that elastane is also known as spandex), coated or covered by at least a first cover thread (Goff, Col 2, Lines 60-63, these yarns may be covered or wrapped with other yarns such as nylon, polyester, rayon, etc., as may be desirable to produce a fabric with pleasing, attractive qualities) for the purpose of retaining necessary stretch and shrinkage properties in a lightweight, narrow, elastic fabric, while incorporating fabric strength and rigidity (Goff, Col 1, Lines 17-25) and producing a fabric with pleasing, attractive qualities (Goff, Col 2, Lines 60-63).

In regards to Claim 27, Hess in view of Goff and Jung discloses the invention as claimed above.
Hess in view of Goff and Jung further discloses wherein the tensioning step consists of exerting tension on at least one of said elastic warp threads (Goff, Col 1, Lines 59-60, our new improved fabric is woven with the elastic yarns under tension) by means of one or more devices selected in the group constituted by the following devices:
at least one of said first elastic warp threads is covered by at least one first cover thread having a number of rotations per meter greater than or equal to 720 rotations per meter, and/or tension exerted on at least one of said first elastic warp threads greater than or equal to 10 cN, and/or a number of turns of the second warp threads around the first warp threads equal to one for an insertion of a weft thread (Goff, Col 3, Lines 8-10, the monofilament yarns being the oscillating yarns in the leno weave. Col 5, Lines 15-20, the filling yarns 59 are woven in a plain weave with the leno woven warp yarns, with three filling yarns between each crossing of the leno woven yarns. Further illustrated in Fig 2, wherein the second warp threads 24 make a turn around the first warp threads for one insertion of a weft thread 22) for the purpose of creating a leno weave, which keeps fabric strength and rigidity (Goff, Col 1, Lines 21-22), while being woven in such a way that the second warp threads, which impart the strength and rigidity, spread out into a soft, fluffy condition (Goff, Col 1-2, Lines 68-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tensioning step, as disclosed by Hess in view of Goth, to be woven such that a number of 
In regards to Claim 29, Hess in view of Goff and Jung discloses the invention as claimed above.
Hess in view of Goff and Jung further discloses wherein said device is chosen among, a knee orthosis, an ankle orthosis, a support belt and a support strip (Hess, Paragraph 0001, a bandage for the back or pelvis having two adjacent pads, which are mounted on the inner face of a supporting piece in the back area) for the purpose of enable tensioning belts to direct application of force onto an area of the pads, such that pain in only one sacroiliac joint may be advantageously influenced (Hess, Paragraph 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as disclosed by Hess in view of Goff and Jung, to be a support belt, as taught by Hess, in order to enable tensioning belts to direct application of force onto an area of the pads, such that pain in only one sacroiliac joint may be advantageously influenced (Hess, Paragraph 0008).
In regards to Claim 30, Hess in view of Goff and Jung discloses the invention as claimed above.
Hess in view of Goff and Jung further discloses wherein the at least one textile panel 20a, 20b behaves like a rigid textile panel under the effect of a manual traction force (Hess, Paragraph 0008, the tensioning belts enable a direct application of force from the tensioning belts onto the area of the pads and onto the pads themselves. In doing so, the tensioning belts may directly terminate in and act as the pads. Because the belts directly apply force onto a sacroiliac joint, much like a rigid object can, it behaves like a rigid textile panel under the effect of a manual traction force) for the purpose of applying force directly onto a sacroiliac joint to advantageously influence pain conditions (Hess, Paragraph 0008).

In regards to Claim 31, Hess in view of Goff and Jung discloses the invention as claimed above.
Hess in view of Goff and Jung further does not further disclose:
wherein the device comprises at least two woven textile strips at least partially superposed, said woven strips having warp directions that cross each other at an angle alpha greater than 0 degrees and under 90 degrees.
However, Hess in view of Goff and Jung further discloses options for setting the extensibility of a woven textile strip, by setting a crossing angle between a leno thread and a core thread. In particular, the crossing angle alpha can have a value of 20-90 degrees (Jung, Paragraph 0016) for the purpose of resulting in the strip having an extensibility of 30-130% (Jung, Paragraph 0016).
This property can be duplicated on a larger scale, by setting a crossing angle between woven, superposed textile strips instead of setting a crossing angle between leno and core threads (being inherently superposed due to being woven).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as disclosed by Hess in view of Goff and Jung, to comprise at least two superposed woven textile strips, having warp directions that cross each other at an angle, as taught by Jung, in order to vary the tensile elongation behavior and the total extensibility of the resulting woven panel (Jung, Paragraph 0027).

Claims 15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0266030 A1 (Hess) in view of US 3,965,944 (Goff) and US 2009/0099497 A1 (Jung), and further in view of US 3,807,162 (Tsujita et al., hereinafter referred to as Tsujita).
In regards to Claim 15, Hess in view of Goff and Jung discloses the invention as claimed above.
Hess in view of Goff and Jung does not further disclose:
Wherein said at least one first cover thread forms a number of rotations per meter on said elastic monofilament core thread higher than or equal to 720.
Tsujita teaches an analogous yarn structure (Title, Covered Elastic Yarn. Col 9, Lines 1-2, wherein the yarn structure may be used for longitudinally stretchable woven fabric), further teaching an analogous first cover thread 2 (sheath yarns 2) forms a number of rotations per meter on said elastic monofilament core thread 1 (core yarn 1) (Col 2, Lines 41-42, said core yarn may be a monofilament) higher than or equal to 720 (Col 9-10, Table 1, wherein the rpm of the example threads 1, 2, and 3 are 20000) for the purpose of increased processing speed and a greatly reduced cost of production (Col 9, Lines 18-24). Further, snarls and kinks are not easily formed in the yarn (Col 8, Lines 47-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first cover thread, as disclosed by Hess in view of Goff and Jung, to have higher than or equal to 720 rpm, as taught by Tsujita, in order to increase the processing speed of the yarn and greatly reduce the cost of production (Tsujita, Col 9, Lines 18-24). Further, snarls and kinks are not easily formed in the yarn (Tsujita, Col 8, Lines 47-50).
In regards to Claim 28, Hess in view of Goff and Jung discloses the invention as claimed above.
Hess in view of Goff and Jung does not further disclose:
wherein said device comprises a second cover thread that coats or covers said elastic monofilament core thread and forms a number of rotations per meter on said elastic monofilament core thread that is greater than or equal to 590.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second cover thread, as disclosed by Hess in view of Goff and Jung, to have higher than or equal to 590 rpm, as taught by Tsujita, in order to increase the processing speed of the yarn and greatly reduce the cost of production (Tsujita, Col 9, Lines 18-24). Further, snarls and kinks are not easily formed in the yarn (Tsujita, Col 8, Lines 47-50).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0266030 A1 (Hess) in view of US 3,965,944 (Goff), and US 2009/0099497 A1 (Jung), and further in view of US 3,788,366 (Campbell, Sr. et al., hereinafter referred to as Campbell).
In regards to Claim 18, Hess in view of Goff and Jung discloses the invention as claimed above.
Hess in view of Goff and Jung do not further disclose:
wherein the second warp threads make a turn around the first warp threads for one insertion of a weft thread.
Campbell teaches an analogous textile strip (Abstract, a narrow elastic fabric suitable for use in the band encircling portions of articles of apparel. The elastic yarns are woven under tension in a leno weave), further teaching a weave pattern consisting of weft threads 11 (monofilament filling yarns 11 in the transverse direction), first elastic warp threads 12 (elastomeric yarn 12), and second warp threads 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second warp threads, as disclosed by Hess in view of Goff, to make a turn for one insertion of a weft thread, as taught by Campbell, in order to further fit the medical device around a user’s pelvis, by creating a concave configuration (Col 3, Lines 15-17) in the fabric. This transverse concave configuration has great advantage in the waistband of trousers or when used in other encircling portions of garments (Campbell, Col 3, Lines 14-20).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0266030 A1 (Hess) in view of US 3,965,944 (Goff), and US 2009/0099497 A1 (Jung), and further in view of US 2018/0085244 A1 (Burke et al., hereinafter referred to as Burke).
In regards to Claim 21, Hess in view of Goff and Jung discloses the invention as claimed above.
Hess in view of Goff and Jung does not further disclose:
wherein each of said filaments has a diameter greater than or equal to 0.1 mm.
Burke teaches an analogous medical device (Abstract, lower back braces and materials for braces having an elastic base and inelastic strands), further teaching analogous threads 150 (inelastic strands 150) having a diameter greater than or equal to 0.1 mm (Paragraph 0078, some preferred strands will have a diameter of no greater than 1 cm, and can even have a diameter of between 0.01-5 mm) for the purpose of creating thicker zones of elasticity (Paragraph 0080).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the weft threads, as disclosed by Hess in view of Goff and Jung, to have a diameter greater than or equal to 0.1 mm, as taught by Burke, in order to further increase the stiffness and transverse strength of the textile strip (Goff, Col 3, Lines 43-44), by creating thicker or larger zones of elasticity (Burke, Paragraph 0080).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913.  The examiner can normally be reached on Monday - Friday 7:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        30 March 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786